Case 17-27277   Doc 32   Filed 12/20/18 Entered 12/20/18 13:49:28   Desc Main
                           Document     Page 1 of 5
Case 17-27277   Doc 32   Filed 12/20/18 Entered 12/20/18 13:49:28   Desc Main
                           Document     Page 2 of 5
Case 17-27277   Doc 32   Filed 12/20/18 Entered 12/20/18 13:49:28   Desc Main
                           Document     Page 3 of 5
Case 17-27277   Doc 32   Filed 12/20/18 Entered 12/20/18 13:49:28   Desc Main
                           Document     Page 4 of 5
Case 17-27277   Doc 32   Filed 12/20/18 Entered 12/20/18 13:49:28   Desc Main
                           Document     Page 5 of 5
